Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s amendment filed on 07/19/2021, after the Non Final Office Action dated 04/16/2021. Claims 1-11 have been amended, and new claim 12 has been added. 
Claims 1-12 are pending.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claims 1, 11 is the inclusion of the limitation 
“…a pixel drive portion configured to drive the plurality of effective pixels of the effective pixel portion and the plurality of dummy pixels of the dummy pixel portion by reversal of a voltage applied to the liquid crystal layer, wherein the reversal of the voltage is with a given period with a reference voltage as a center, each effective pixel of the plurality of effective pixels and each dummy pixel of the plurality of dummy pixels comprise a pixel transistor and a retention capacitor…with respect to the reference voltage, retention characteristics of a pixel electric potential of the dummy pixel portion are asymmetrical relative to retention characteristics of a pixel electric potential of the effective pixel portion.”

The primary reason for the allowance of the independent claim 12 is the inclusion of the limitation 
“…a pixel drive portion configured to drive the plurality of effective pixels of the effective pixel portion and the plurality of dummy pixels of the dummy pixel portion by reversal of a voltage applied to the liquid crystal layer, wherein the reversal of the voltage is with a given period with a reference voltage as a center, each effective pixel of the plurality of effective pixels and each dummy pixel of the plurality of dummy pixels comprise a pixel transistor and a retention capacitor, characteristics of the pixel transistor are different between the plurality of effective pixels of the effective pixel portion and the plurality of dummy pixels of the dummy pixel portion, the pixel transistor includes a low-concentrated impurity drain region and source/drain regions, a concentration of the low-concentrated impurity drain region of a dummy pixel of the plurality of dummy pixels is asymmetrical between a first side of the source/drain regions and a second side of the source/drain regions, and with respect to the reference voltage, retention characteristics of a pixel electric potential of the dummy pixel portion are asymmetrical relative to retention characteristics of a pixel electric potential of the effective pixel portion.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 12.
Suzuki et al. US 2010/0134667, Matsumoto et al. US 2002/0008800 and Choi et al. US 2003/0189685 are silent as of the specific limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871